NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 19, 2012*
                                  Decided February 11, 2013

                                           Before

                             WILLIAM J. BAUER, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 11-3278

JAMES BROWN,                                        Appeal from the United States District
     Plaintiff-Appellant,                           Court for the Southern District of Illinois.

       v.                                           No. 09-240-GPM

DANA RENEE DARNOLD, and                             G. Patrick Murphy,
KIMBERLEY J. CLEVY,                                 Judge.
     Defendants-Appellees.

                                         ORDER

       James Brown, an Illinois inmate, appeals the grant of summary judgment in his
action under 42 U.S.C. § 1983, claiming that two nurses were deliberately indifferent to his
serious back pain and that one of the nurses retaliated against him for threatening to file a
grievance. We affirm.



       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 11-3278                                                                             Page 2

       The events giving rise to Brown’s lawsuit occurred in early 2007 over two days. On
the morning of March 31, nurse Dana Darnold came to a stairway below Brown’s cell with
a wheelchair he had requested for his transportation to the infirmary. (Days earlier he had
complained of extreme back pain that medication no longer controlled.) According to
Brown, Darnold yelled at him as he limped to the wheelchair and said that he would not
receive any medication at the infirmary. Then, once he was seated, Darnold pushed the
wheelchair in a rough and reckless manner, speeding down the hallways and hitting every
bump. During the transport Brown told Darnold that he would file a grievance about her
conduct, and she replied, he says, that if he did he would not receive any treatment.

        Upon arriving at the infirmary, Brown claimed to receive similarly surly treatment
when he was transferred to the care of another nurse, Kimberley Clevy. Clevy had standing
orders from the prison doctor (who was not in that day, a Saturday) to provide pain
medication if Brown requested it. Clevy’s notes reflect that she gave Brown ibuprofen
during her shift and that he walked without difficulty at one point; Brown, however,
asserts that he could not walk and that Clevy refused to provide him any medication. He
also says that she refused to push his wheelchair to his bed, did not take his vital signs, and
refused to prepare a bed for him. At seven in the evening Brown began to yell because his
pain had migrated to his leg and intensified. By this time Clevy’s shift had ended, and
another nurse provided him a strong dosage of Tylenol that eased his pain.

        The following morning Brown had another run-in with Clevy, who had returned to
the infirmary. She denied his request for a wheelchair or crutches to help him return to his
cell, and gave him two pills of Tylenol instead. When Brown tried to walk, his muscles
locked up and he fell to the floor screaming. After being moved into a bed, he experienced
muscle spasms that “balled [him] in a knot,” and he cried out for help. According to
Brown, Clevy eventually approached, grabbed his feet, and pulled his legs straight so that
she could roll him over. This caused Brown immense pain, and she responded to his
screams with laughter. Several minutes later Clevy told him that he had gallstones and
gave him water and crushed-up pills to help pass the stones. The rest of Brown’s stay in the
infirmary passed without incident and he returned to his cell the next day. Brown was
treated regularly over the next seven months by the prison doctor, who eventually
diagnosed a disc bulge in his lumbar spine that she believed was a natural result of aging.

        In 2009 Brown sued Darnold and Clevy under § 1983 for deliberate indifference
during those two days in early 2007. He claimed that Darnold subjected him to unnecessary
pain when she recklessly transported him to the infirmary in a wheelchair and that Clevy
had willfully denied him pain medication and other assistance later that day. He also
argued that Clevy caused him unnecessary pain the following day when she stretched out
his legs during his episode with muscle spasms. Finally, Brown claimed that Darnold
No. 11-3278                                                                                Page 3

retaliated against him for exercising his First Amendment rights because he received no
further treatment from her after threatening to file a grievance about her behavior.

        The district court granted summary judgment for Darnold and Clevy, concluding
that Brown’s testimony had not shown that the nurses were deliberately indifferent to his
condition or had provided anything worse than ordinary lack of due care. Addressing only
the wheelchair and muscle-spasm episodes, the court found that the nurses’ alleged
conduct, “while it cannot be condoned,” did not rise to the level of a constitutional
violation. The Eighth Amendment is not violated, the court said, if a patient with an aching
back is not transported in a wheelchair “as gently as he would like,” or is yelled or laughed
at by his nurses upon experiencing acute pain. The court also determined that Brown’s
retaliation claim could not succeed because his mere threat to file a grievance is not a
constitutionally protected activity. But even if it were a protected activity, the court added,
Brown’s claim would fail because he did receive treatment for his back and leg pain after
his encounter with Darnold.

        On appeal Brown primarily argues that the district court overlooked a key episode
in his claims by failing to address Clevy’s conduct during her shift on March 31—her
refusal to give him medication, take his vital signs, or help him reach and prepare his bed
in the infirmary. Brown is correct that the court did not mention these examples when
analyzing his claims, but her conduct as a whole does not show that she was deliberately
indifferent to his condition. To show deliberate indifference Brown had to demonstrate that
Clevy knew of and disregarded a substantial risk of harm to his health. See Roe v. Elyea, 631
F.3d 843, 857 (7th Cir. 2011). Put another way, he had to show that her conduct was “so
plainly inappropriate as to permit the inference that she intentionally or recklessly
disregarded his needs.” Hayes v. Snyder, 546 F.3d 516, 524 (7th Cir. 2008). We must assume
that Clevy did not provide pain medication or other assistance during her shift on March
31. Brown does not dispute, though, that another nurse gave him medication that evening
and that, the next day, Clevy gave him medication on two occasions and even attempted to
treat him for gallstones. A deliberate refusal to treat treatable pain can rise to the level of an
Eighth Amendment violation. E.g., Gil v. Reed, 381 F.3d 649, 661-62 (7th Cir. 2004). But we
do not think the circumstances here, as alleged by Brown — back pain, which can be
elusive and difficult to treat, and a delay of a few hours in providing a non-prescription
pain reliever — add up to an Eighth Amendment violation. In any event, as the court
noted, Clevy allowed Brown to remain in the infirmary and receive treatment there until he
was ready to return to his cell on April 2.

       Brown next disputes the district court’s conclusion that Clevy did not act with
deliberate indifference in treating his muscle spasms; he asserts that she could have rolled
him over without causing pain and insists that he would not have endured the spasms at
No. 11-3278                                                                             Page 4

all if she had given him anti-inflammatory drugs, as opposed to ordinary pain medication,
the previous day. We agree with the district court that Clevy’s response during this episode
fell short of violating the Eighth Amendment. A prison official does not violate the
Constitution merely by failing to choose the best course of action. Guzman v. Sheahan, 495
F.3d 852, 857 (7th Cir. 2007). As the district court has acknowledged, Clevy could have
handled the episode more gently and sensitively, but even acts that are negligent cannot be
equated with deliberate indifference. See Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011).
Brown has not shown that Clevy treated him with the degree of criminal recklessness
necessary to make out an Eighth Amendment violation. See King v. Kramer, 680 F.3d 1013,
1018 (7th Cir. 2012). Finally, to the extent Brown argues that the alleged delay in receiving
anti-inflammatory drugs was a constitutional violation, this argument fails because he
submitted no medical evidence showing that the delay made his underlying condition
worse. See Williams v. Liefer, 491 F.3d 710, 715–16 (7th Cir. 2007). Moreover, Brown did not
assert before the district court that he even requested anti-inflammatory drugs from Clevy
on March 31.

        Brown also challenges the district court’s conclusion that his threat to file a
grievance about Darnold’s behavior was not an activity protected by the First Amendment.
Although we have not decided whether a threat to grieve is a protected activity, see Bridges
v. Gilbert, 557 F.3d 541, 555 (7th Cir. 2009), we need not do so here because Brown cannot
show that after making the threat he “suffered a deprivation that would likely deter First
Amendment activity in the future,” Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012).
Brown suggests that he suffered a deprivation by receiving insufficient treatment in the
following days, but the record over the following months shows that the prison doctor saw
Brown regularly, prescribed him anti-inflammatory drugs and a steroid for his pain, and
eventually pinpointed the source of his pain after ordering an x-ray and magnetic
resonance imaging of his lumbar spine.

        Brown last argues that he received ineffective assistance of counsel because his
recruited lawyer failed to show him Darnold and Clevy’s motion for summary judgment
before filing a response. But there is no Sixth Amendment to effective assistance of counsel
in a civil case, so Brown’s only remedy would be a separate malpractice action against his
appointed counsel. Stanciel v. Gramley, 267 F.3d 575, 581 (7th Cir. 2001); Bell v. Eastman
Kodak Co., 214 F.3d 798, 802 (7th Cir. 2000).

       Accordingly, we AFFIRM the judgment of the district court.